            Case 2:20-cv-01700-JAM-DB Document 12 Filed 11/13/20 Page 1 of 3


 1   BARBARA I. ANTONUCCI (SBN 209039)
     bantonucci@constangy.com
 2   CODY T. STROMAN (SBN 303413)
     cstroman@constangy.com
 3
     CONSTANGY, BROOKS, SMITH & PROPHETE, LLP
 4   601 Montgomery Street, Suite 350
     San Francisco, CA 94111
 5   Telephone: (415) 918-3000
     Facsimile: (415) 918-3001
 6

 7   Attorneys for Defendant
     G&E REAL ESTATE MANAGEMENT SERVICES, INC.
 8
                                    UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11
     JAMES GERKE, individually and as an                 Case No.: 2:20-cv-01700-JAM-DB
12   aggrieved employee pursuant to the Private
     Attorneys General Act (PAGA),
13                                                       JOINT STIPULATION AND ORDER
                                                         CONTINUING HEARING ON
14          Plaintiffs,
                                                         DEFENDANT G&E REAL ESTATE
            v.                                           MANAGEMENT SERVICES, INC.’S
15
                                                         MOTION TO STRIKE PURSUANT TO
16   G&E REAL ESTATE MANAGEMENT                          LOCAL RULE 230(F)
     SERVICES, INC.; NEWMARK KNIGHT
17
     FRANK; and DOES 1-20, inclusive,
18
            Defendants.
19

20

21          Plaintiff JAMES GERKE (“Plaintiff”) and Defendant G&E REAL ESTATE MANAGEMENT
22   SERVICES, INC. (“Defendant”) (collectively, the “Parties”), by and through their respective counsel
23   of record, hereby stipulate and agree as follows:
24          WHEREAS, Defendant filed a Motion to Strike portions of Plaintiff’s Complaint on September
25   29, 2020.
26          WHEREAS, the hearing on Defendant’s Motion to Strike is currently set for December 8, 2020
27   at 1:30 p.m.
28
                                           1
      JOINT STIPULATION AND ORDER CONTINUING HEARING                  CASE NO: 2:20-CV-01700-JAM-DB
      ON MOTION TO STRIKE
             Case 2:20-cv-01700-JAM-DB Document 12 Filed 11/13/20 Page 2 of 3


 1          WHEREAS, the Parties are engaged in informal negotiations to try and reach a resolution of

 2   this matter.

 3          WHEREAS, Plaintiff’s counsel has just celebrated the birth of his child and has been caring for

 4   both his wife and child.

 5          WHEREAS, pursuant to Local Rule 230, subdivision (f), the Parties wish to continue the

 6   hearing on Defendant’s Motion to Strike to February 2, 2021 at 1:30 p.m., or as soon thereafter as the

 7   Court may have availability, so that the Parties may continue their informal negotiations to attempt to

 8   resolve this matter.

 9          WHEREAS, the Parties agree that the deadline for filing Plaintiff’s Opposition to Defendant’s

10   Motion to Strike and Defendant’s Reply thereto will be based upon the February 2, 2021 hearing date

11   pursuant to Local Rule 230, subdivisions (c) and (d).

12          IT IS HERBY STIPULATED THAT, the Parties request that the Court enter an order

13   continuing the hearing on Defendant’s Motion to Strike to February 2, 2021 at 1:30 p.m., or as soon

14   thereafter as the Court may have availability, so that the Parties may continue their informal

15   negotiations to attempt to resolve this matter with briefing to be completed pursuant to Local Rule 230,

16   subdivisions (c) and (d).

17          IT IS SO STIPULATED.

18   Dated: November 12, 2020                     CONSTANGY, BROOKS, SMITH & PROPHETE, LLP

19
                                                  By: _/s/ Barbara I. Antonucci______________________
20
                                                  Barbara I. Antonucci
21                                                Cody T. Stroman
                                                  Attorneys for Defendants
22                                                G&E REAL ESTATE MANAGEMENT SERVICES, INC.
23   Dated: November 12, 2020                     CASTLE LAW
24

25                                                By: _/s/ Timothy B. Del Castillo (as authorized on
                                                  November 11, 2020)
26                                                Timothy B. Del Castillo
                                                  Kent Bradbury
27                                                Attorneys for Plaintiff
                                                  JAMES GERKE
28
                                           2
      JOINT STIPULATION AND ORDER CONTINUING HEARING                       CASE NO: 2:20-CV-01700-JAM-DB
      ON MOTION TO STRIKE
            Case 2:20-cv-01700-JAM-DB Document 12 Filed 11/13/20 Page 3 of 3


 1                                                  ORDER

 2          Based upon the foregoing stipulation, and for good cause appearing thereon, the Court orders as

 3   follows:

 4          IT IS HEREBY ORDERED that:

 5          The hearing on Defendant’s Motion to Strike is continued to February 9, 2021 at 1:30 PM with

 6   briefing to be completed pursuant to Local Rule 230, subdivisions (c) and (d).

 7          IT IS SO ORDERED.

 8

 9   DATED: November 12, 2020                             /s/ John A. Mendez
                                                          THE HONORABLE JOHN A. MENDEZ
10
                                                          UNITED STATES DISTRICT COURT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                           3
      JOINT STIPULATION AND ORDER CONTINUING HEARING                     CASE NO: 2:20-CV-01700-JAM-DB
      ON MOTION TO STRIKE
